Case 1:19-cv-08217-DLC Document 88 Filed 05/13/21 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— ee ee ee SE EE EE ee ee X
JONATHAN FLEISIG and CONDOR ALPHA
ASSET MANAGEMENT,
19cv8217 (DLC)
Plaintiffs,
ORDER
— Vo

ED&F MAN CAPITAL MARKETS, INC.,

Defendant.
meee i i i i i xX

DENISE COTE, District Judge:

A bench trial is scneduled to commence on June 28, 2021.
The final pretrial conference is scheduled to occur on June 23,
2021 at 11 am. It is hereby

ORDERED that the trial shall proceed in person in Courtroom
18B, 500 Peari Street, on June 28 at 9:30 am. It is hereby

ORDERED that the following procedures shali govern the
conduct of the trial. The parties shall ensure that all trial
participants comply with the Southern District of New York’s

Sixth Amended Standing Order entitled In re Coronavirus/COVID-19

 

Pandemic (M-10-468), entered May 4, 2021, and other SDNY COVID-
19-related orders that govern entry into and behavior within
SDNY courthouses. These materials may be found at:

https: //www.nysd.uscourts.gov/covid-19-coronavirus.

 
Case 1:19-cv-08217-DLC Document 88 Filed 05/13/21 Page 2 of 5

IT IS FURTHER ORDERED that all individuals must practice
social distancing at all times in the courthouse. Individuals
also must wear either one N95 mask or two face masks that cover
the person’s nose and mouth at ail times in the courthouse
unless the Court authorizes their removal. Bandannas, gaiters,
and masks with valves are not permitted.

IT -IS FURTHER ORDERED that by June 22 at 5 pm, the parties
must advise the Court of how many spectators will attend the
proceeding. The parties must advise the Court by the same date
how many individuals will be seated at counsel’s tables.
Special accommodations may need to be made if more than ten
spectators are expected to attend, or more than three
individuals are expected to be seated at each counsel's table.

If IS FURTHER ORDERED that all witnesses must be present in
Courtroom 18B, 500 Pearl Street by 9:30 a.m. on June 28.

IT IS FURTHER ORDERED that parties are responsible for
informing themselves of any modifications to SDNY COVID-19-
related rules and procedures and adhering to all current rules
and procedures for the duration of the trial.

IT IS FURTHER ORDERED that the parties are responsible for
bringing these procedures to the attention of their witnesses

and any other persons they expect to attend the trial.

 
Case 1:19-cv-08217-DLC Document 88 Filed 05/13/21 Page 3 of 5

IT IS FURTHER ORDERED that the parties shall attempt to
have documents to be used at trial, including trial exhibits, in
electronic form. Due to the pandemic, counsel should make every
effort to avoid the exchange of documents in paper form during
the trial. Therefore, exhibits should be pre-marked and
assembled sequentially in a digital folder labelled with the
exhibit numbers for ready reference and be ready to be
distributed digitally to the Court, counsel, and witnesses
during the trial.

IT IS FURTHER ORDERED that counsel shall call this Court’s
Chambers to schedule a time to come to the courthouse to arrange
for the presentation of digital evidence during the trial with
this courthouse’s IT Department.

IT IS FURTHER ORDERED that counsel should make certain that
they have custody of all original exhibits. The Court does not
retain them, and the Clerk is not responsible for them.

IT IS FURTHER ORDERED that the parties should be aware
that, unless otherwise appropriate, the Court will assume that
any material portion of a witness’s deposition will be used
during cross-examination of that witness.

Counsel are advised that this Court’s Revised Standing
Order M10-468 of February 26, 2014 prohibits all personal

electronic devices and general purpose computing devices except

 
Case 1:19-cv-08217-DLC Document 88 Filed 05/13/21 Page 4 of 5

by written permission of the presiding judge. Counsel are
further advised that such devices may not be connected to the
Court’s computer network under any circumstances.

Accordingly, it is hereby

ORDERED that by June 22, counsel shall fill out the
attached form and send it to this Court’s Chambers email inbox

at Cotenysdchambers@nysd.uscourts.gov to request permission to

 

bring any personal electronic devices or general purpose
computing devices into the courthouse.
SO ORDERED:

Dated: New York, New York
May 13, 2021

pi

VENTSE COTE
United States District Judge

 
Case 1:19-cv-08217-DLC Document 88 Filed 05/13/21 Page 5 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION

TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE

SOUTHERN DISTRICT OF NEW YORK

FOR USE IN A PROCEEDING OR TRIAL

x

 

The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, “Devices”) listed below
into the Courthouse for use in a proceeding or trial in the action

captioned

 

, No.

The date(s) for which such authorization is provided is (are)

 

 

Attorney Device(s)

 

 

 

 

 

 

 

(Attach Extra Sheet If Needed}

The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

SO ORDERED:

Dated:

 

United States Judge

Revised: February 26, 2074

 
